Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 09/15/2022 amendment/responses in the application of DUSSMANN et al. for “REPEATER SYSTEM USING UMBRELLA BASE STATION” filed 06/23/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-36 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 23, 26-27, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over COOK et al. (US 6,005,884 B2), hereinafter COOK, in view of MOON et al. (US 2016/0242130 A1), hereinafter MOON.
Regarding claim 16, COOK discloses a base-station repeater for deployment with a base station (repeater 18 connected with base station 12, see figures 1) configured to supply capacity for serving a service area that is located remotely from the base station and the base-station repeater, the base-station repeater comprising: 
downlink circuitry configured to receive downlink signals from the base station; wherein the downlink circuitry comprises a first signal transformation circuit configured to transform the received downlink signals in order to generate transformed downlink signals that cannot be detected by user equipment outside the service area (the repeater comprising downlink converter 54 and transmitter amplifier 62, see figure 2); and 
wherein the downlink circuitry is further configured to wirelessly transmit the transformed downlink signals via one or more base-station antennas to a service-area repeater located in the service area (transmitting the converted downlink signal via antenna 24, see figure 2). 
COOK fails to explicitly that wherein the transformed downlink signals cannot be detected by user equipment.
In the same field of endeavor, MOON discloses that the remote unit 30 may also be utilized in the form of a relay for multi-hop, and thus be suitable for small cell-based next generation communication systems for capacity expansion. For example, the remote unit 30 may include a relay antenna 45 for amplifying a radio signal received from the donor unit 20 and transferring the amplified signal as it is to the neighboring remote unit in a relay fashion, and components related to the relay antenna 45. This is aimed to broaden coverage by transferring a radio signal of a milimeter-wave band converted into an analog signal in a relay fashion (see ¶ 0037 claim 13).  It should be note that the multi-hop relay network the signals from first relay device (close to the network side) may not reach or detectable by the user equipment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate MOON’s teaching of providing multi-hop relaying scheme in the network taught by COOK for broadening the coverage of the network reach by providing multi-hop relaying scheme.
Regarding claim 17, COOK discloses the first signal transformation circuit is configured to transform the received downlink signals by inverting a spectrum of the received downlink signals (the UP converter 54 convert downlink signals, see figures 2-4). 
Regarding claim 18, COOK discloses the downlink signals received from the base station are digital downlink signals (the signal processor 28a to DAC 24 in repeater is digital, see figure 4). 
Regarding claim 19, COOK discloses the downlink signals received from the base station are radio frequency downlink signals (the downlink signals received from the base station 12 is radio frequency downlink signals, see figures 2-4). 
Regarding claim 23, COOK discloses uplink circuitry configured to receive, via the one or more antennas, radio frequency uplink signals, wherein the uplink circuitry is further configured to transmit uplink signals derived from the radio frequency uplink signals to the base station (receiving from signals at antenna 24 from remote terminal 16s and further transmitting the signals to base station 12c, see figure 4). 
Regarding claim 26, COOK discloses a base station (base station 12b, see figure 3) configured to supply capacity for serving a service area that is located remotely from the base station (the coverage area 20” served by repeater 18”, or other coverage area further connectable by link 26”, see figure 10B), comprising: 
downlink circuitry configured to generate downlink signals; 
the downlink circuitry further comprising a first signal transformation circuit configured to transform the downlink signals to generate transformed downlink signals that cannot be detected by user equipment outside the service area (referring to FIGS. 2 and 3, the base station 12b comprises the signal processor 28, the transceiver 30, the communications interface 34, and the converter 70. The converter 70, which is connected between the signal processor 28 and the transceiver 30, includes an up-converter 72 and a down-converter 74 for conducting frequency conversion operations to shift the frequency of signals distributed to and from the transceiver 30. The up-converter 72 converts the RF signal of outgoing data from the transceiver 30 and generates an IF signal of outgoing data for distribution to the signal processor 28, see col. 16 line 53- col. 17 line 9); and 
wherein the downlink circuitry is configured to wirelessly transmit the transformed downlink signals via one or more antennas to a service-area repeater the service area (the converted outgoing RF signal is transmitted to repeater via communications link 26 for further transmission via one or more antennas 16, see figure 3 and col. 12 lines 37-64; see figure 10B). 
COOK fails to explicitly that wherein the transformed downlink signals cannot be detected by user equipment.
In the same field of endeavor, MOON discloses that the remote unit 30 may also be utilized in the form of a relay for multi-hop, and thus be suitable for small cell-based next generation communication systems for capacity expansion. For example, the remote unit 30 may include a relay antenna 45 for amplifying a radio signal received from the donor unit 20 and transferring the amplified signal as it is to the neighboring remote unit in a relay fashion, and components related to the relay antenna 45. This is aimed to broaden coverage by transferring a radio signal of a milimeter-wave band converted into an analog signal in a relay fashion (see ¶ 0037 claim 13).  It should be note that the multi-hop relay network the signals from first relay device (close to the network side) may not reach or detectable by the user equipment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate MOON’s teaching of providing multi-hop relaying scheme in the network taught by COOK for broadening the coverage of the network reach by providing multi-hop relaying scheme. 

Regarding claim 27, COOK discloses that the base station 12b comprises the signal processor 28, the transceiver 30, the communications interface 34, and the converter 70. The converter 70, which is connected between the signal processor 28 and the transceiver 30, includes an up-converter 72 and a down-converter 74 for conducting frequency conversion operations to shift the frequency of signals distributed to and from the transceiver 30. The up-converter 72 converts the RF signal of outgoing data from the transceiver 30 and generates an IF signal of outgoing data for distribution to the signal processor 28. In contrast, the down-converter 74 accepts the IF signal of incoming data from the signal processor 28 and, in response, outputs an RF signal of incoming data to the transceiver 30. Consequently, it will be appreciated that the up-converter 72 conducts up-conversion operations, whereas the down-converter 74 conducts down-conversion operations (see figure 3 and col. 16 line 52 to col. 17 line 9).

Regarding claim 29, COOK inherently discloses the one or more antennas are tilted upward away from the ground (inherent feature: antenna 16 for transmitting signals, see figure 3). 
Regarding claim 32, COOK inherently discloses wherein the base station comprises a plurality of uplink receivers configured to receive radio frequency uplink signals from user equipment inside a plurality of buildings (inherent feature: the base station 12 via repeaters, where the repeater may be mounted in a ceiling of a building, see col. 28 lines 51-65). 
Regarding claim 33, COOK inherently discloses uplink circuitry configured to receive, via the one or more antennas, radio frequency uplink signals (receiving signals from antenna 16, see figure 3). 

Regarding claim 34, COOK discloses that the base station 12b comprises the signal processor 28, the transceiver 30, the communications interface 34, and the converter 70. The converter 70, which is connected between the signal processor 28 and the transceiver 30, includes an up-converter 72 and a down-converter 74 for conducting frequency conversion operations to shift the frequency of signals distributed to and from the transceiver 30. The up-converter 72 converts the RF signal of outgoing data from the transceiver 30 and generates an IF signal of outgoing data for distribution to the signal processor 28. In contrast, the down-converter 74 accepts the IF signal of incoming data from the signal processor 28 and, in response, outputs an RF signal of incoming data to the transceiver 30. Consequently, it will be appreciated that the up-converter 72 conducts up-conversion operations, whereas the down-converter 74 conducts down-conversion operations (see figure 3 and col. 16 line 52 to col. 17 line 9).

Claim(s) 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of COOK-MOON in view of BRAUN et al. (US 2019/0115972 A1), hereinafter BRAUN.
Regarding claim 28, the combination of COOK-MOON fails to disclose the base station comprises a Terrestrial Trunked Radio (TETRA) base station.
In the same field of endeavor, BRAUN discloses the base station comprises a Terrestrial Trunked Radio (TETRA) base station, TETRA network is deployed in Germany (see ¶ 0004). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement BRAUN’s teaching in the network taught by the combination of COOK-MOON for complying with European standard for public safety networks (intended use). 

Regarding claims 30 and 31,  the combination of COOK-MOON fails to disclose the base station in the first signal transformation circuit is configured to generate the transformed radio frequency downlink signals by: swapping an in-phase component and a quadrature component of a complex baseband signal to generate an inverted complex baseband signal; and upconverting the inverted complex baseband signal to generate the inverted radio frequency downlink signals or  inverting an in-phase component or a quadrature component of a complex baseband signal to generate an inverted complex baseband signal; and upconverting the inverted complex baseband signal to generate the inverted radio frequency downlink signals.
BRAUN, however, discloses that the DSP in the repeater 100 comprises the signal paths 211-1 through 211-n for each downlink sub-band further include digital up-converters (DUCs) 217-1 through 217-n that digitally upconvert the processed baseband downlink digital IQ samples and produces upconverted wideband downlink digital IQ samples for all the downlink sub-bands. The upconverted wideband downlink digital IQ samples are then digitally summed using summer 219. The resulting summed wideband downlink digital IQ samples are output from the DSP unit 210 (see ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide BRAUN’s teaching in the network taught by the combination of COOK-MOON for providing the DSP with the same capability in any of the base station in a network without having to provide a repeater for processing multiple downlink sub-bands. 

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.  
Response to the applicant’s argument of claim 16
The examiner respectfully disagrees with the applicant’s argument.  COOK discloses the following in col. 3 lines 41-59: 
The conventional wireless data communications system is characterized by one or more access points, commonly known as base stations, communicating via a wireless communications link with remote terminals and with a host computer via a LAN. Increasing the coverage area of a conventional system has generally required increasing the number of base stations and network interfaces at great expense to the user. Advantageously, the present invention eliminates the need for adding additional base stations by using repeaters, connected to a single access point, to extend the coverage area of the data communications system. The repeaters, which can be viewed as transmit/receive (T/R) modules, are typically much less expensive than an access point. Consequently, the novel use of repeaters by the present invention reduces the costs associated with retrofitting an existing data communications system or designing a new data communications system to obtain increased coverage (emphasis added). 

As cited in above, one of the reasons for implementing a repeater or multi-repeaters (multi-hop repeaters) is/are either the signal from the serving base station is weak nor cannot be detected by the subscriber (remote terminal) due to channel condition or subscriber’s location with respect the serving base station or to increase the coverage by the serving base station.  The secondary reference MOON was cited to show that multi-repeater (relay) devices may be daisy-chain to further extend or broaden the serving area.  Without multi-repeater devices, the subscriber outside of the base station’s normal serving area would not be able to connect with the serving base station -thus any signals whether transformed nor non-transformed by the serving base station or repeater would not be able to detected by the subscriber if the subscriber’s current position is the reach of the serving base station or assisting repeater device.   In claim 16, the user equipment’s position appears to be outside the serving area of the base-station repeater since assistance of the service-area repeater is needed.  

Response to the applicant’s argument of claim 26
	The amendment of “a service area repeater” in the service area changes the scope-thus different ground of rejection is presented in this Office Action.   

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 20-22, 24-25, 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                                                            /BOB A PHUNKULH/Primary Examiner, Art Unit 2412